IN THE
                          TENTH COURT OF APPEALS



                                 No. 10-14-00083-CR

                    IN RE RAYMOND CHARLES LIGHTS


                                Original Proceeding


                           MEMORANDUM OPINION


      Relator, Raymond Charles Lights, a prison inmate, seeks a mandamus from this

Court to compel a trial court judge from Harris County to hear and rule on Lights’s

petition for writ of habeas corpus, mailed to the Harris County district court in January.

      We have no jurisdiction over Harris County district judges. See TEX. GOV'T CODE

ANN. § 22.201(k) (West Supp. 2013).

      Lights’s petition for writ of mandamus is dismissed.




                                         TOM GRAY
                                         Chief Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed April 3, 2014
Do not publish
[OT06]




In re Lights                                Page 2